      Case 2:19-cv-10879-JTM-MBN Document 90 Filed 09/30/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


TERRENCE ROLLINS                                               CIVIL ACTION


VERSUS                                                         NO: 19-10879


TIMOTHY JONES ET AL.                                           SECTION "H"


                                        ORDER
       Before the Court is Defendant City of New Orleans’s Motion to Dismiss
Plaintiff’s claims against it for failure to state a claim for municipal liability
under Monell v. Department of Social Services (Doc. 69). Subsequent to the
filing of this motion, Plaintiff twice amended his Complaint to add allegations
of a failure to train against the City of New Orleans (Docs. 73, 82). “[M]any
district courts—including this Court—routinely deny as moot motions to
dismiss that are filed prior to an amendment of a complaint.” 1
       Accordingly;
       IT IS ORDERED that Defendant’s Motion to Dismiss is DENIED AS
MOOT WITHOUT PREJUDICE.


                      New Orleans, Louisiana this 30th day of September, 2020.




      Jefferson Cmty. Health Care Centers, Inc. v. Jefferson Par. Gov’t, No. 16-12910, 2016
       1

WL 4429953, at *2 (E.D. La. Aug. 22, 2016).
Case 2:19-cv-10879-JTM-MBN Document 90 Filed 09/30/20 Page 2 of 2




                             ____________________________________
                             JANE TRICHE MILAZZO
                             UNITED STATES DISTRICT JUDGE
